DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 01/08/2021.
Claims 1-6, 8-9, 11-13, 15-20, 25, 30, 32-33, 37, 40, 42 and 47 have been canceled.  Claims 7, 10, 21, 23-24, 29, 31, 34, 36, 39 and 43-46 have been amended.   Overall, claims 7, 10, 14, 21-24, 26-29, 31, 34-36, 38-39, 41 and 43-46 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  However, a few minor informalities contain in claims 14, 21, 23, 29, 44 and 45. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: “a first length” recited in claims 14, 23 and “a first depth” recited in claim 21).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first length” recited in claims 14, 23 and “first depth” recited in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 7, 10, 14, 21-24, 26-29, 31, 34-36, 38-39, 41 and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 21 recites the limitations "and comprising a first depth of between 0.1 microns and 500 microns". Such recitations render the claim indefinite since it does not have detailedsupports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
	- Claim 21, the limitation “a first depth of” renders the claim indefinite because it is unclear that what element that has a first depth of is, as the applicants have claimed. Appropriate correction is required.
	- Claims 21, the limitation “a shaped surface comprising a first depth of between 0.1 microns and 500 microns” renders the claim indefinite because there is no reference frame for the first depth of the shape surface.
	- Claims 29, the limitation “comprising a depth in at least a portion of the lateral surface of the gear tooth” renders the claim indefinite because there is no reference frame for the depth of the shape surface.  Accordingly, the applicants are suggested to correct as: claim 29, page 12, lines 12-13, “comprising a depth in at least a portion of the lateral surface of the gear tooth” should be changed to --comprising the shaped surface extending away from the first lateral plane formed a depth in at least a portion of the lateral surface of the gear tooth --. Appropriate correction is required.
	- Claim 44 recites the limitation "the second lateral bushing" in  line 2.  There is insufficient antecedent basis for this limitation in the claim.
comprising a depth in at least a portion of the gear tooth at or near the trailing edge”” renders the claim indefinite because there is no reference frame for the depth of the shape surface.  Accordingly, the applicants are suggested to correct as: claim 45, page 16, lines 10-11, “comprising a depth in at least a portion of the gear tooth at or near the trailing edge” should be changed to --comprising the shaped surface extending away from the first lateral plane formed a depth in at least a portion of the gear tooth at or near the trailing edge --. Appropriate correction is required.
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	
Claim Objections
4.	Claims 14, 21, 23 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the limitations “a first length” recited in claims 14, 23 and “a first depth” recited in claim 21 should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
5.	Claims 23-24 and 28 are objected to because of the following informalities: 
	- claim 23: page 11, line 4, “ the leading edge” should be changed to --the first edge-- since claim 23 depends on claim 21.  
	- claim 24: page 11, line 2, “ the depth” should be changed to --the first depth-- since claim 24 depends on claim 21.  
	- claim 28: page 12, line 1, “ the depth” should be changed to --the first depth-- since claim 28 depends on claim 24.  
	Appropriate correction is required.
Allowable Subject Matter
6.	Claims 7, 10, 14, 22-24, 26-28, 31, 34-36, 38-39, 41, 43-44 and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	The amendment filed on 01/08/2021 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 07/08/2020. However, a few minor informalities contain in claims 14, 21, 23, 29, 44 and 45.
8.  	The applicants’ arguments filed 01/08/2021 have been fully considered but they are not completely persuasive.
	- The Amendment filed on 01/08/2021 has overcome the 35 U.S.C. §102 rejection to the independent claim 21 and the 35 U.S.C. §103 rejection to the independent claims 29 and 45.
	- The Amendment filed on 01/08/2021 bring in new 35 USC 112(b) issues as discussed in the Claim Rejection section.   
9.	The applicants’ arguments with respect to claims 7, 10, 14, 21-24, 26-29, 31, 34-36, 38-39, 41 and 43-46  have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746